Citation Nr: 1311850	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-49 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased initial evaluation of posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He has been awarded a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that additional evidence was submitted by the Veteran in June 2011.  The Veteran, however, waived RO consideration of the evidence in the first instance at that time.  

The issues of entitlement to TDIU and entitlement to an initial rating in excess of 50 percent for PTSD since April 12, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to April 12, 2010, PTSD was manifested by occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, prior to April 12, 2010, the criteria for an initial rating of 50 percent, but no more, for PTSD were met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. §§ 4.7, 4.130; Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2008, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2010 statement of the case. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  For the reasons discussed below, the Board finds that the examinations are adequate to make a determination on the issue on appeal.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran appeals the denial of an initial rating higher than 10 percent disabling for PTSD.  Based on the evidence presented, the Board finds that a 50 percent rating for PTSD prior to April 12, 2010 is warranted.  (Additional development for the subsequent period is discussed in the Remand section of this document.)

In this regard, the evidence shows that during this time frame the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of combat, avoidance of thoughts and activities, detachment and estrangement from others, difficulty falling asleep, hypervigilance, anxiety, irritability, and exaggerated startle response.  When employed he worked as a Pastor and reported anxiety when around crowds and panic attacks when working with his congregation.  In April 2009, the Veteran reported auditory hallucinations.  Dr. Padilla stated in November 2009 that the Veteran found it difficult to interact with his congregation of less than 10 people, and that he considered quitting his job.  She also expressed that he remained isolated, and continued to be depressed.  Dr. Padilla found that the Veteran had ongoing psychotic symptoms of visual and auditory hallucinations which were directly related to his combat experiences.  

In the April 2010 VA examination, it was noted that in October 2009 the Veteran resigned from his position as Pastor due to stress and feeling overwhelmed dealing with people in the church.  He reported increased problems with concentration and attention which started in 2007 and caused difficulty with writing sermons.  He also reported obsessive behavior to include checking his locks three to four times a night.  The Veteran had fleeting thoughts of suicide about once a month.  

Although the December 2008 VA examiner found that the Veteran's PTSD symptoms and signs were transient or mild and that he had decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, Dr. P found in November 2009 that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The April 2010 VA examiner found that the Veteran's PTSD caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.  The above findings justify an evaluation of 50 percent disabling.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's GAF scores ranged from 50 to 61 which is indicative of moderate to serious symptoms.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 50 percent rating.  

Although the Board finds that a rating of 50 percent is warranted for the applicable time frame, the criteria for a rating higher than 50 percent disabling have not been met for this period of time.  The Board finds that the Veteran has been competent and credible when reporting his symptoms.  The Board has considered his reports of concentration difficulty, obsessive behavior, hallucinations, memory loss, fleeting thoughts of suicide, anxiety in larger crowds, avoidance, irritability and depressed mood during this period of time.  The medical and lay evidence as well as the GAF scores, however, at most establish occupational and social impairment with reduced reliability and productivity.  The manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

To that end, the Veteran had been married for over 40 years and reportedly got along well with his wife, children, grandchildren and siblings during this time.  He enjoyed hobbies such as golf, board games, travel and reading.  Although he did not have close friends in the town in which he lived, he reported having close friends elsewhere.  The Veteran's outpatient treatment records, private treatment records, and VA examinations, revealed that he was clean, neat and appropriate in dress and grooming.  His speech was unremarkable, attitude cooperative, affect normal, and mood anxious and depressed.  He remained oriented, and with unremarkable thought process and content.  He was of average insight and intelligence, and was without delusions, inappropriate behavior, and homicidal thoughts.  While the Veteran had fleeting thoughts of suicide about once a month, he was without intent or plan.  Such findings do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In sum, prior to April 12, 2010 the Veteran's symptoms were more characteristic of a disability picture that was contemplated by a 50 percent rating and no more. 

Extraschedular Consideration

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include social and occupational impairments, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

An initial rating of 50 percent disabling, but no more, for PTSD prior to April 12, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Board finds that further development is required to properly adjudicate the claim for an increased rating for PTSD since April 12, 2010 and a total rating for any applicable period.  In this regard, in September 2010 the Veteran reported that he was hospitalized for stabbing himself in the chest.  His insight and judgment was also deemed limited with regard to his emotional state at that time.  Furthermore, in December 2010, Dr. Padilla opined that the Veteran was unable to obtain and maintain employment because of his PTSD and has been unemployed since December 2009.  She further stated that his mood and anxiety had worsened in the past year and that his current GAF score was 40.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  As the evidence indicates a worsening of the Veteran's PTSD since the last VA examination, another examination is warranted to properly adjudicate the claim.  

The Board finds that further development is needed before the issue of entitlement to TDIU can be decided.  To that end, the evidence shows that the Veteran is unemployed.  In a January 2011 rating decision, entitlement to TDIU was denied.  The Board notes, however, that in June 2011 the Veteran submitted a December 2010 statement from Dr. Padilla.  Dr. Padilla opined that the Veteran is unable to obtain and maintain employment because of his PTSD and that he has been unable to work since December 2009.  

It is also noted that the Veteran has multiple other disabilities that should be evaluated and considered in the TDIU issue.  With the higher rating assigned, additional consideration of this issue throughout the appeal period is indicated.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record VA outpatient treatment records from January 2011 to present.  

2. Contact the Veteran and request that he identify any private records pertaining to treatment for his PTSD not already of file.  The Board is particularly interested in securing any medical records which would demonstrate that his PTSD has worsened.  Any records obtained must be associated with the claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

3. Schedule the Veteran for a VA examination to determine the severity of his PTSD.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The claims folder should be made available to the examiner prior to completion of the examination report.  A complete rationale should be provided for any opinion(s) expressed.  Functional impairment and interference with employability should be addressed

4. Arrange for a physical examination of all service connected disabilities.  All indicated tests should be accomplished and all findings reported in detail.  The claims file should be made available to any examiner prior to completion of the examination report.  All functional impairments should be set out.  Any interference with employability should be set forth.

5. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examining physician documented their consideration of Virtual VA if any pertinent records are added to Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

7. The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU, to include, if deemed necessary, obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  Thereafter, the RO should adjudicate the claim for a TDIU to include consideration of Dr. Padilla's December 2010 opinion.  If the benefit is not granted to appellant's satisfaction, it should be returned to the Board following appropriate action.  No opinion as to the outcome is intimated by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


